  Case 19-00965        Doc 3   Filed 07/18/19 Entered 07/18/19 16:18:45                Desc Main
                                  Document    Page 1 of 1




                                               Certificate Number: 13858-IAN-CC-033064631


                                                              13858-IAN-CC-033064631




                       CERTIFICATE OF COUNSELING

I CERTIFY that on July 5, 2019, at 12:22 o'clock PM CDT, Bonnie L Powers
received from MoneySharp Credit Counseling Inc., an agency approved pursuant
to 11 U.S.C. 111 to provide credit counseling in the Northern District of Iowa, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   July 5, 2019                           By:      /s/Wendel Ruegsegger


                                               Name: Wendel Ruegsegger


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
